

115 HRES 1135 IH: Raising awareness of the lifesaving role of three-dimensional (3D) digital breast tomosynthesis screening in detection and treatment of breast cancer.
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1135IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Mr. Paulsen submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRaising awareness of the lifesaving role of three-dimensional (3D) digital breast tomosynthesis
			 screening in detection and treatment of breast cancer.
	
 Whereas, in 2012, the Food and Drug Administration approved three-dimensional (3D) digital tomosynthesis, a modification of digital mammography that uses a moving x-ray source and a digital detector that allows for the reconstruction of a three-dimensional dataset;
 Whereas 3D digital tomosynthesis dramatically improves the imaging of breast lesions and breast cancer by eliminating overlap from surrounding tissues and structures;
 Whereas peer-reviewed research published in the Journal of the American Medical Association in 2014 has documented that tomosynthesis used with digital mammography is associated with up to a 41-percent increase in the detection of invasive cancers and up to a 37-percent drop in patient recalls to have additional breast imaging workup, such as a diagnostic mammogram or a breast ultrasound, due to ambiguous results;
 Whereas earlier detection of breast cancers is positively correlated to improved patient survival and outcomes and reduced cost of treatment;
 Whereas peer-reviewed research has concluded that broader adoption of this technology presents an opportunity to deliver value-based care to the Medicaid population and to address disparities and barriers to access to preventive care for some of the Nation’s most vulnerable citizens;
 Whereas while the adoption of 3D tomosynthesis has been growing, 52 percent of United States mammography facilities are still without this lifesaving technology;
 Whereas Medicare covers 3D tomosynthesis and it is estimated that at least 86 percent of covered lives in the private insurance market are covered for this technology; and
 Whereas the utilization and coverage of 3D tomosynthesis can save lives, improve treatment regimens, and reduce health care costs: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges the immense value of three-dimensional (3D) digital breast tomosynthesis;
 (2)encourages all Federal health care programs to promote access and coverage of this lifesaving technology;
 (3)calls upon all private sector insurers to cover and fairly reimburse for this technology; and (4)supports efforts by the public health community to publicize the merits and availability of 3D digital breast tomosynthesis.
			